Name: Commission Regulation (EEC) No 2845/90 of 28 September 1990 reintroducing the levying of the customs duties applicable to products of category 20 (order No 40.0200) originating in Thailand, to which the preferential tariff arrangements of Council Regulation (EEC) No 3897/89 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 270/ 18 Official Journal of the European Communities 2. 10. 90 COMMISSION REGULATION (EEC) No 2845/90 of 28 September 1990 reintroducing the levying of the customs duties applicable to products of category 20 (order No 40.0200) originating in Thailand, to which the preferential tariff arrangements of Council Regulation (EEC) No 3897/89 apply f Whereas, in respect of products of category 20 (order No 40.0200) originating in Thailand the relevant celling amounts to 221 tonnes whereas that celling was reached on 20 September 1990 by charges of imports into the Community of the products in question originating in Thailand, a country covered by preferential tariff arrange ­ ments, reached and were charged against that celling ; Whereas it is appropriate to reintroduce the levying of customs duties for the products in question with regard to Thailand, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3897/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of textile products originating in developing countries ('), and in particular Article 12 thereof, Whereas pursuant to Article 10 of that Regulation, prefe ­ rential tariff treatment shall be accorded for each category of products subjected in Annexes I and II to individual ceilings within the limits of the quantities specified in column 8 of its Annex I and column 7 of its Annex II, in respect of certain or each of the countries or territories of origin specified in column 5 of the same Annexes ; whereas Article 1 1 of that Regulation provides that the levying of customs duties may be reintroduced at any time in respect of imports of the products in question as soon as the relevant individual ceilings are reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 5 October 1990 the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3897/89, shall be reintroduced on imports into the Community of the following products, originating in Thailand : Order No Category(unit) CN code Description 40.0200 20 (tonnes) 6302 21 00 6302 22 90 6302 29 90 6302 31 10 6302 31 90 6302 32 90 6302 39 90 Bed linen, other than knitted or crocheted Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 September 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 383, 30 . 12. 1989, p. 45.